Citation Nr: 1000539	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  09-00 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for status post right renal transplant due to end stage renal 
disease.  

2.  Entitlement to an effective date prior to October 11, 
2005 for the grant of compensation pursuant to 38 U.S.C.A. 
§ 1151 for status post renal transplant due to end stage 
renal disease.  

3. Entitlement to benefits for loss of a paired organ 
pursuant to 38 U.S.C.A. § 1160.  


REPRESENTATION

Appellant represented by:	William A. L'Esperance, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to August 
1967.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  In the September 
2007 rating decision, the RO granted compensation pursuant to 
38 U.S.C.A. § 1151 for status post right renal transplant due 
to end stage renal disease, and assigned a 30 percent rating, 
effective October 11, 2005.  

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO (Travel Board hearing).  
A transcript of that hearing is of record.    

The Board notes that, in March 2008, the Veteran expressed 
disagreement with the initial rating assigned, and the 
effective date of the grant of compensation.  He noted that 
his 1151 injury was a failure to a paired organ.  The 
November 2008 statement of the case addressed the claims for 
a higher initial rating and an earlier effective date.  In 
his December 2008 substantive appeal (VA Form 9), the Veteran 
noted that the paired organ issue raised in the notice of 
disagreement was not addressed in the November 2008 statement 
of the case.  A March 2009 supplemental statement of the case 
addressed each of the issues reflected on the title page.  
While the Veteran did not file a substantive appeal in regard 
to the issue of entitlement to benefits for loss of a paired 
organ under 38 U.S.C.A. § 1160 after this matter was 
addressed in the March 2009 supplemental statement of the 
case, the Board accepts the June 2009 hearing transcript as a 
substantive appeal in regard to this issue.  See 38 C.F.R. 
§ 20.202 (2009).  

The Board further notes that the June 2009 hearing was 
conducted more than 60 days after issuance of the March 2009 
supplemental statement of the case (in which the RO addressed 
the Veteran's disagreement with failure to address 
entitlement to benefits for loss of a paired organ), and more 
than one year of the September 2007 rating decision.  See 38 
C.F.R. § 20.302(b).  The RO has, however, certified the issue 
of entitlement to consideration for loss of a paired organ as 
being on appeal.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the filing of a 
substantive appeal is not a jurisdictional requirement, that 
the filing of a timely substantive appeal may be waived, and 
that, where the RO takes actions to indicate that such filing 
has been waived (for instance by certifying the appeal), the 
Board has jurisdiction to decide the appeal.  Percy v. 
Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. 
Principi, 16 Vet. App. 556, 557-58 (2003).  Accordingly, the 
filing of a timely substantive appeal is waived.

As a final preliminary matter, the Board notes that the 
claims file reflects that the Veteran was previously 
represented by the Military Order of the Purple Heart (as 
reflected in a May 1990 VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative).  
In August 2007, the Veteran filed a VA Form 21-22, appointing 
the American Legion as his representative.  In January 2008, 
the Veteran filed a VA Form 22a (Appointment of Attorney or 
Agent as Claimant's Representative) naming William A. 
L'Esperance.  The Board recognizes the change in 
representation.

The issue of entitlement to an initial rating in excess of 30 
percent for status post right renal transplant due to end 
stage renal disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The Veteran's claim for entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for status post right renal 
transplant due to end stage renal disease was received by VA 
on October 11, 2005; there is no evidence of any earlier 
formal or informal claim being received by VA.

3.  The Veteran is in receipt of compensation pursuant to 
38 U.S.C.A. § 1151 for status post right renal transplant due 
to end stage renal disease; the left kidney has been removed.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 
11, 2005 for compensation pursuant to 38 U.S.C.A. § 1151 for 
status post right renal transplant due to end stage renal 
disease have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.400 (2009).

2.  The criteria for entitlement to benefits for loss of a 
paired organ pursuant to 38 U.S.C.A. § 1160 have been met.  
38 U.S.C.A. § 1160 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.383 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Court, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.

Given the favorable disposition of the claim for entitlement 
to benefits for loss of a paired organ pursuant to 
38 U.S.C.A. § 1160, the Board finds that all notification and 
development actions needed to fairly adjudicate this claim 
have been accomplished.  

In regard to the claim for an effective date prior to October 
11, 2005 for the grant of compensation pursuant to 
38 U.S.C.A. § 1151 for status post right renal transplant due 
to end stage renal disease, a VCAA-compliant notice letter 
pertaining to this issue was not provided to the Veteran; 
however, the request for an earlier effective date is a 
downstream issue, which was initiated by a notice of 
disagreement.  The Court has held that, as in this case, once 
a notice of disagreement from a decision establishing service 
connection and assigning the rating and effective date has 
been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 
7105 control as to the further communications with the 
appellant, including as to what "evidence [is] necessary to 
establish a more favorable decision with respect to 
downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 
137 (2008).  Moreover, the resolution of the Veteran's appeal 
for an earlier effective date is also dependent on the 
Court's interpretation of the law and regulations pertaining 
to claims for VA benefits.  Consequently, no further 
development under the VCAA is warranted.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see generally Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law).  

Earlier Effective Date - Law and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.400 (2009).  The effective date of 
an award of disability compensation pursuant to 38 U.S.C.A. 
§ 1151 shall be the date such injury or aggravation was 
suffered if an application therefor is received within one 
year from such date, otherwise, the date of receipt of the 
claim.  38 C.F.R. § 3.400(i)(1).  

The terms "claim" and "application" mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

Factual Background and Analysis

In correspondence received at VA on October 11, 2005, the 
Veteran indicated that he wanted to file a claim for his 
right kidney, as he was given medication for his blood 
pressure and was eating grapefruit while on the medication.  
He reported that no one told him that his medication and the 
grapefruit did not mix and that he suffered damage to his 
right kidney.  He added that this occurred at the Albuquerque 
VA Medical Center (VAMC).  The Veteran also reported that, as 
a result of the damage to his kidney, he had to go on 
dialysis for 31/2 years, before he got a transplant.  

In a May 2006 rating decision, the RO denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for end stage 
renal disease.  In an October 2006 statement, the Veteran 
reported that, in June 1998, he became ill and had to go to 
the emergency room.  He stated that he underwent cardiac 
catheterization using contrast dye.  He reported that the 
doctors who performed that procedure knew he only had one 
kidney (the record reflects that the Veteran underwent left 
radical nephrectomy in November 1996), and that contrast dye 
can damage the kidneys.  The Veteran added that he was 
allergic to contrast dye and, as a result, his kidney failed.  
He submitted a January 2007 statement from his VA physician, 
Dr. C., in which she indicated that the Veteran underwent a 
left nephrectomy for cure of renal cancer in November 1996 
and underwent cardiac catheterization in June 1998.  She 
stated that the remaining kidney was exposed to contrast dye 
during the June 1998 cardiac catheterization.  She opined 
that the evidence in the medical record clearly indicated 
that the major cause of the Veteran's end stage renal disease 
was the contrast dye used during catheterization.  Following 
VA examination in February 2007, a VA examiner opined that it 
was as likely as not that contrast dye for cardiac 
catheterization procedure aggravated renal insufficiency from 
mild to acute renal failure, requiring dialysis and leading 
to end stage renal disease.  

Based on the foregoing medical evidence, the RO granted 
compensation pursuant to 38 U.S.C.A. § 1151 in September 
2007, effective October 11, 2005.  

The Veteran has not asserted, and the record does not 
reflect, that he filed a claim for compensation pursuant to 
38 U.S.C.A. § 1151 prior to October 11, 2005; rather, the 
Veteran contends that the effective date for the grant of 
compensation should be the date of the June 1998 cardiac 
catheterization.  

While the effective date of the grant of compensation 
pursuant to 38 U.S.C.A. § 1151 may be the date that the 
injury or aggravation is suffered, such is only the case 
where a claim is received within one year after the date of 
injury or aggravation.  There is no communication from the 
Veteran indicating an intent to file a claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for his right kidney condition 
until October 11, 2005.  Because the Veteran did not file a 
claim within one year of the June 1998 cardiac 
catheterization, the proper effective date of his award is 
the date of his claim, October 11, 2005. 

The Board has considered the fact that, in a January 1968 
rating decision, the RO issued a memorandum rating for 
insurance purposes, addressing the issues of service 
connection for rheumatic fever and kidney trouble.  The RO 
noted that an application for insurance noted that the 
Veteran had rheumatic fever at the age of 3 and kidney 
trouble in 1960.  As both of these conditions had their 
origin prior to service, and there was no record of any 
aggravation or treatment in service, they were considered 
nonservice-connected.  While the application for insurance is 
not of record, the January 1968 Request for Disability 
Compensation Rating for Insurance Purposes reflects that the 
claim was filed in November 1967.   Even if the application 
for insurance demonstrated a belief in entitlement to service 
connection, it would not demonstrate belief in entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151.  In this regard, 
there is no indication that the Veteran received VA treatment 
pertinent to his kidney during the period from his separation 
from service in August 1967 to the time he filed his claim 
for insurance in November 1967; rather, the Veteran has 
specifically asserted that his right kidney was damaged as a 
result of VA treatment in June 1998.  Accordingly, there is 
simply no indication that the Veteran filed a claim for 
compensation pursuant to 38 U.S.C.A. § 1151 until October 11, 
2005.  

For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than 
October 11, 2005 for the grant of compensation pursuant to 
38 U.S.C.A. § 1151 for status post right renal transplant due 
to end stage renal disease.  As the Board finds that the 
preponderance of the evidence is against the appellant's 
earlier effective date claim, the benefit of the doubt 
doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 
307, 311 (1999).

Benefits for Loss of a Paired Organ - Analysis

Compensation is payable for the combinations of certain 
service-connected and nonservice-connected disabilities as if 
both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383 (2009).  
Pursuant to 38 U.S.C.A. § 1160, where a veteran has suffered 
the loss or loss of use of one kidney as a result of service-
connected disability and involvement of the other kidney as a 
result of nonservice-connected disability, not the result of 
the Veteran's own willful misconduct, the Secretary shall 
assign and pay to the veteran the applicable rate of 
compensation as if the combination of disabilities were the 
result of service-connected disability.  38 U.S.C.A. § 1160; 
38 C.F.R. § 3.383(a)(2).  

As noted above, the Veteran is in receipt of compensation 
pursuant to 38 U.S.C.A. § 1151 for status post right renal 
transplant due to end stage renal disease.  Although an 
injury or disease for which compensation is paid pursuant to 
38 U.S.C.A. § 1151 is not a service-connected disability, 
this provision requires that VA pay compensation in the same 
manner as if the disability were service connected.  The VA 
General Counsel has determined that the language and history 
of 38 U.S.C.A. § 1151 reflect a congressional intent that all 
disability and Dependency and Indemnity Compensation (DIC) 
benefits payable for service-connected disability shall also 
be payable for disability within the scope of 38 U.S.C.A. § 
1151.  See VAOPGCPREC 8-97 (February 11, 1997), VAOPGCPREC 
100-90 (December 24, 1990), VAOPGCPREC 80-90 (July 18, 1990), 
VAOPGCPREC 73-90 (July 18, 1990).

The record reflects that the Veteran underwent right kidney 
transplant in April 2003.  As such, loss of the right kidney 
has been demonstrated.  As to involvement of the left kidney, 
the record reflects that the Veteran underwent left radical 
nephrectomy for renal cell carcinoma in November 1996.  As 
there has been removal of the left kidney, the criterion of 
involvement of the other kidney has been met.  As the medical 
evidence indicates that the left kidney was removed because 
of renal cell carcinoma, this was clearly not due to the 
Veteran's misconduct.  

Based on the foregoing, the Board finds that the Veteran is 
entitled to benefits under 38 U.S.C.A. § 1160 for additional 
compensation based on impairment of paired organs.  The issue 
of the nature and extent of those benefits is not before the 
Board and the Board makes no determination as to the nature 
and extent of benefits for the Veteran's nonservice-connected 
left kidney disability.


ORDER

Entitlement to an effective date prior to October 11, 2005 
for the grant of compensation pursuant to 38 U.S.C.A. § 1151 
for status post renal transplant due to end stage renal 
disease is denied.  

Entitlement to benefits for loss of a paired organ pursuant 
to 38 U.S.C.A. § 1160 is allowed, subject to the laws and 
regulations governing the payment of monetary benefits.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.  

During the June 2009 hearing, the Veteran testified that he 
received VA treatment for his kidney once every three months, 
and that he also received treatment at the University of New 
Mexico, as that is where the kidney transplant was performed.  
The most recent records of VA treatment currently associated 
with the claims file are dated in August 2007.  As any more 
recent records of VA treatment for the kidney are potentially 
pertinent to the appeal and within the control of VA, they 
should be obtained and associated with the claims file.  Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

In addition, VA has a duty to obtain relevant records of 
treatment reported by private medical professionals.  Massey 
v. Brown, 7 Vet. App. 204 (1994).  The most recent records of 
treatment from the University of New Mexico currently 
associated with the claims file are dated in January 2006.  
As the Veteran's testimony suggests that more recent records 
of pertinent treatment may be available, on remand, the RO 
should attempt to obtain these records.  

In addition, the Board notes that it does not appear that the 
Veteran has been provided notice on the issue of entitlement 
to a higher initial rating for his status post right renal 
transplant due to end stage renal disease.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that once service connection is granted and an 
effective date and rating have been assigned, the claim is 
substantiated and further VCAA notice is not needed.  While 
the Court's holding in Dingess suggests that such notice is 
not required because the claim has been substantiated, since 
the claim is being remanded, additional notice specific to 
the issue remaining on appeal is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a VCAA 
notice letter in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) specifically informing him of 
the information and evidence necessary to 
substantiate his claim for an initial 
rating in excess of 30 percent for status 
post right renal transplant due to end 
stage renal disease.  

2.  The RO should contact the Veteran and 
obtain the names and addresses and 
approximate dates of treatment, of all 
medical care providers, VA and non-VA, 
who provided evaluation and/or treatment 
regarding his kidney disability.  Of 
particular interest are records from the 
Albuquerque VAMC, since August 2007, and 
the University of New Mexico, since 
January 2006.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his attorney are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


